TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00169-CR



                                  David Joseph Reif, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 66177, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Appellant

David Joseph Reif pleaded guilty to the offense of assault of a family member, specifically a

woman with whom he had a dating relationship, by strangulation. See Tex. Penal Code Ann.

§ 22.01(b)(2)(B) (West 2011). Reif was placed on three years’ deferred-adjudication community

supervision. The State subsequently filed a motion to adjudicate, alleging that Reif had violated the

terms and conditions of his community supervision by, among other things, again assaulting his

girlfriend. Reif pleaded true to each of the State’s sixteen allegations in the motion to adjudicate.

The district court found the allegations in the motion to adjudicate true, adjudicated Reif guilty of

the original assault offense as charged, and sentenced Reif to eight years’ imprisonment. This

appeal followed.
                  Reif’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Reif was mailed a copy of counsel’s brief and

advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  We observe, however, that the judgment adjudicating guilt contains a clerical error.

Specifically, the judgment lists the statute for offense as “22.02 Penal Code.” This Court has the

authority to modify incorrect judgments when the necessary information is available to do so. See

Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); see also

McDonald v. State, No. 03-11-00540-CR, 2012 Tex. App. LEXIS 2592, at *2-3 (Tex. App.—Austin

Mar. 30, 2012, no pet.) (modifying judgment to correct citation to statute). Accordingly, we modify

the judgment to reflect the correct statute for the offense as “22.01(b)(2)(B) Penal Code.”

                  As modified, the judgment adjudicating guilt is affirmed.




                                                    2
                                          ____________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Modified and, as Modified, Affirmed

Filed: August 16, 2012

Do Not Publish




                                                3